Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 29 July 1783
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


          
            Ce 29 Juillet 1783
          
          Je joins icy, Monsieur, La permission que vous désirez pour faire
            retirer de La Douanne un paquet de Livres venant de Strasbourg à votre adresse.
          J’ai L’honneur d’être avec un respectueux attachement, Monsieur, votre trés humble et
            trés Obeissant Serviteur
          
            Lenoir
            M francklin ministre Plenipotentiaire des Etats unis
          
         
          Notation: Le Noir 29 Juillet 1783—
        